DETAILED ACTION
1.	Claims 1-18 of application 16/547,036, filed on 21-August-2019, are presented for examination.  The IDSs received on 21-August-2019 and 30-March-2021 have been considered.  The present application is a CON of application 16/214959, filed on 10-December-2018, now USP 10,431,096; which is a CON of application 15/65237, filed on 18-July-2017, now USP 10,490,083.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections under 35 U.S.C. § 112(b)
2.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.2	Claims 1-18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The following is a list of the specific rejections: 
	In regard to claims 1 and 6-7, the claimed feature for “the forward lane markings or and the recognized preceding vehicle” [ln. 11] is not clearly understood, because it is not clear if it is the lane markings or the preceding vehicle that is the basis for the lateral control.  Therefore, the metes and bounds of the claimed invention cannot be determined and the claim is indefinite.
Claims 2-5 and 8-18 are rejected for being dependent upon a rejected base claim.

Double Patenting Rejections
3.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.2	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of USP 10,431,096.  Although the conflicting claims are not  with the corresponding allowable features in claims 1 and 16 of the ‘096 patent.  It is noted that claim 1 of the ‘096 patent includes features for causing the controller to control the host vehicle to follow the preceding vehicle, that are not included in claim 1 of the present invention.  But, other than this exception, all of the other features of claims 1 and 16 in the ‘096 patent are included, in identical form, in present claim 1.
For at least these reasons, one of ordinary skill would have found it obvious that the features in claim 1 of the present invention, and claims 1 and 16 of the ‘096 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘096 patent, and the specifications of both the present invention and the ‘096 patent support the identical critical features noted above.  

Allowed Claims
4.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over Matsumoto et al, USP Publication 2004/0215393, which describes an automotive lane deviation prevention apparatus, that includes an electronic control unit configured to be electronically connected to a yawing-motion control actuator such as braking force actuators, or a steering actuator for lane deviation prevention and vehicle yawing motion control purposes. The control unit has a processor programmed for determining whether or not a host vehicle is traveling on predetermined irregularities formed on or close to either one of a left-hand side lane marking line and a right-hand side lane marking line of a driving lane. The processor is 

4.2	Claims 1-18 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 6-7 for assisting driving of a host vehicle. 
Claims 1 and 6-7 each include features for:  an image sensor capturing images of an area in front of the host vehicle; and 
a controller communicatively connected to the image sensor capturing images of the area in front of the host vehicle and configured to: 
recognize a section of a road having lane markings and a section of the road
having no lane markings on a drive path of the host vehicle; 
recognize, based on images captured by the image sensor, forward lane
markings provided in a direction in which the host vehicle is proceeding; 
recognize a preceding vehicle that is located ahead of the host vehicle; and
perform lateral control of the host vehicle selectively based on at least one of the 
forward lane markings or and the recognized preceding vehicle, according to whether the section of the road having no lane markings is recognized.
Claim 1 includes additional features for: wherein the controller recognizes the section of the road having no lane markings using at least one of information received from a GPS, information acquired by recognizing an intersection ahead of the host vehicle based on an image captured by the image sensor, or information acquired by recognizing traffic lights ahead of the host vehicle based on an image captured by the image sensor.

Claim 7 includes additional features for: wherein the controller is further configured to, before the host vehicle enters the section of the road having no lane markings, perform lateral control of the host vehicle based only on the forward lane markings, from among the forward lane markings and the recognized preceding vehicle, if the forward lane markings are recognized.

4.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-5 and 8-18 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 6-7.

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to

please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661